Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Cal Turner Extended Care Pavilion
(CCN: 18-5325),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-09-655
Decision No. CR2257

Date: October 1, 2010

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose remedies against Cal Turner Extended Care Pavilion (Petitioner or facility). For
the reasons that follow, I uphold the civil money penalty (CMP) of $4,550.00 per day
effective May 17, 2009 through June 3, 2009, and the CMP of $150 per day effective
June 4, 2009. Consequently, the state agency was required to withdraw approval of
Petitioner to conduct a nurse aide training and competency evaluation program
(NATCEP) for a period of two years.

I. Background

Petitioner is a long-term care facility located in Scottsville, Kentucky. Petitioner is
authorized to participate in the federal Medicare program as a skilled nursing facility
(SNF) and in the Medicaid program as a nursing facility (NF). On June 4, 2009, the
Kentucky State Survey Agency (state agency) conducted a complaint survey of the
facility. The state agency determined that Petitioner was not in substantial compliance
with the following three Medicare Participation requirements: (1) 42 C.F.R. § 483.20(b),
Tag 272 (Comprehensive Assessments) at a “K” level of scope and severity; (2) 42
C.F.R. § 483.20(k)(2), Tag 280 (Comprehensive Care Plans) at a “K” level of scope and
severity; and (3) 42 C.F.R. § 483.25(h), Tag 323 (Accidents and Supervision) at a “K”
level of scope and severity. CMS Ex. 2.

By letter dated June 18, 2009, the state agency notified Petitioner that it had
recommended to CMS that the following remedies be imposed: a CMP of $4,550.00 for
June 3, 2009, explaining that immediate jeopardy/substandard quality of care was
identified on June 3, 2009, determined to exist on March 7, 2009, and was determined to
be removed on June 4, 2009; a CMP of $100 per day effective June 5, 2009, to continue
until substantial compliance is achieved or Petitioner’s provider agreement is terminated;
and denial of payment for new admissions effective as soon as notification requirements
can be met. CMS Ex. 4, at 7-8.

By letter dated June 23, 2009, CMS notified Petitioner that the following remedies will
be imposed on the dates indicated: a CMP in the amount of $4,550.00 per day effective
May 17, 2009 through June 3, 2009, and a CMP of $150.00 per day effective June 4,
2009 will continue until substantial compliance is achieved or Petitioner’s provider
agreement is terminated; discretionary denial of payment for new admissions (DPNA)
effective July 8, 2009, if the facility is still out of compliance on that date; termination of
Petitioner’s Medicare provider agreement on December 4, 2009 if the facility has not
achieved substantial compliance by that date; and loss of NATCEP for two years. CMS
Ex. 4, at 2-3.

By letter dated July 21, 2009, CMS notified Petitioner that a revisit survey conducted on
July 15, 2009, found the facility to be in substantial compliance with participation
requirements effective June 5, 2009. CMS Ex. 4, at 10. CMS advised Petitioner that it
was canceling the DPNA and termination actions because compliance was determined
prior to the effective dates of those remedies. Jd.

By letter dated August 12, 2009, Petitioner timely requested a hearing. In its hearing
request, Petitioner states:

The provider challenges the factual basis for concluding that any
provision of the applicable regulations was violated by not providing
assessment specifically related to the use of lift chairs as opposed to
general fall risk assessments. The provider further challenges that
injuries to residents identified as Nos. 1 and 3 were in any manner
related to the use of lift chair assisted devices. The provider
disagrees with the conclusions of law based upon erroneous findings
of fact by the State Agency.

I conducted an in-person hearing in Louisville, Kentucky on July 1, 2010. CMS offered
exhibits (CMS Exs.) 1 through 18, and Petitioner offered exhibits (P. Exs.) 1 through 44.
I admitted all of the exhibits into evidence. Hearing Transcript (Tr.) 27-28. CMS elicited
testimony from Samantha Windsor, Assistant Director of surveyors of state agency. Tr.
at 32. Petitioner elicited testimony from Eric Hagan, Petitioner’s Administrator, and
Sonya McReynolds, Petitioner’s Director of Nursing.

Each party received a copy of the hearing transcript, and each party submitted a post-
hearing brief (CMS Brief and P. Brief). CMS submitted a post-hearing reply brief, but I
have not considered it because the briefing schedule I set out at the conclusion of the
hearing (Tr. 113) and in my letter of July 22, 2010 did not permit either side to file such a
document.

II. Issues
The issues before me are:

(1) Whether I should take judicial notice of the decision of the Commonwealth of
Kentucky Cabinet for Health and Human Services in which Petitioner prevailed;

(2) Whether the “lift chairs” owned and used by several residents of the facility are
“assistive devices”;

(3) Ifthe lift chairs are assistive devices, whether the facility was in substantial
compliance with 42 C.F.R. §§ 483.20(b), 483.20(k)(2), and 483.25(h);

(4) Ifthe facility was not in substantial compliance, whether Petitioner’s
noncompliance constituted immediate jeopardy; and

(5) Ifthe facility was not in substantial compliance, whether the penalty imposed was
reasonable.

Ill. Applicable Law and Regulations

Petitioner is considered a long-term care facility under the Social Security Act (Act) and
regulations promulgated by the Secretary of the Department of Health and Human
Services (Secretary). The statutory requirements for participation by a long-term care
facility are found at sections 1819 and 1919 of the Act, and at 42 C.F.R. Part 483.
Sections 1819 and 1919 of the Act vest the Secretary with authority to impose civil
money penalties (CMPs) and other remedies against a long-term care facility for failure
to comply substantially with participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS the authority to impose various
remedies against a long-term care facility that is not complying substantially with federal
participation requirements. Facilities that participate in Medicare may be surveyed on
behalf of CMS by State survey agencies to ascertain whether the facilities are complying
with participation requirements. 42 C.F.R. §§ 488.10-488.28; 42 C.F.R. §§ 488.300-
488.335. Under Part 488, CMS may impose a per instance, or per day, CMP against a
long-term care facility when a State survey agency ascertains that the facility is not
complying substantially with participation requirements. 42 C.F.R. §§ 488.406, 488.408,
488.430. The regulations in 42 C.F.R. Part 488 also give CMS a number of other
remedies that can be imposed if a facility is not in compliance with Medicare
requirements.

Pursuant to 42 C.F.R. Part 488, CMS may terminate a long-term care facility’s provider
agreement when a survey agency concludes that the facility is not complying
substantially with federal participation requirements. CMS may also impose a number of
alternative enforcement remedies in lieu of, or in addition to, termination. 42 C.F.R.

§§ 488.406; 488.408; 488.430. In addition to termination and the alternative remedies
that CMS is authorized to impose, pursuant to section 1819(h)(2)(D) of the Act and 42
C.F.R. § 488.417(b), CMS must impose the “mandatory” or “‘statutory” DPNA. Section
1819(h)(2)(D) requires the Secretary to deny Medicare payments for all new admissions
to a SNF, beginning three months after the date on which such facility is determined not
to be in substantial compliance with program participation requirements. The Secretary
has codified this requirement at 42 C.F.R. § 488.417(b).

The regulations specify that a CMP imposed against a facility can be either a per day
CMP for each day the facility is not in substantial compliance, or a per instance CMP for
each instance that a facility is not in substantial compliance. 42 C.F.R. § 488.430(a).

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The
upper range of the CMP, from $3,050 per day to $10,000 per day, is reserved for
deficiencies that constitute immediate jeopardy to a facility’s residents, and, in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3,000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.
§ 488.438(a)(1)(ii). There is only a single range of $1,000 to $10,000 for a per instance
CMP, which applies whether or not immediate jeopardy is present. 42 C.F.R.

§§ 488.408(d)(1)(iv); 488.438(a)(2).

The regulations define the term “substantial compliance” to mean “a level of compliance
with the requirements of participation, such that any identified deficiencies pose no
greater risk to resident health or safety than the potential for causing minimal harm.” 42
C.F.R. § 488.301. Non-compliance that is immediate jeopardy is defined as “a situation
in which the provider’s noncompliance with one or more requirements of participation
has caused, or is likely to cause, serious injury, harm, impairment, or death to a resident.”
Id. The Act and regulations make a hearing before an administrative law judge (ALJ)
available to a long-term care facility against whom CMS has determined to impose a
CMP. Act, section 1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing
before an ALJ is a de novo proceeding. Anesthesiologists Affiliated, DAB CR65 (1990),
aff'd, 941 F2d. 678 (8th Cir. 1991).

A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” See 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e)
and 498.3. However, the choice of remedies by CMS, or the factors CMS considered
when choosing remedies, are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility
may only challenge the scope and severity level of noncompliance found by CMS if a
successful challenge would affect the amount of the CMP that CMS could collect or
impact upon the facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14)(i) and
(ii). CMS’s determination as to the level of noncompliance “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of immediate
jeopardy. Woodstock Care Center v. Thompson, 363 F.3d 583 (6th Cir. 2003). The
Departmental Appeals Board (the Board or DAB) has long held that the net effect of the
regulations is that a provider has no right to challenge the scope and severity level
assigned to a noncompliance finding, except in the situation where that finding was the
basis for an immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834
(2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by an ALJ is
governed by 42 C.F.R. § 488.438(e).

In a CMP case, CMS must make a prima facie case that the facility has failed to comply
substantially with participation requirements. To prevail, a long-term care facility must
overcome CMS’s showing by a preponderance of the evidence. Hillman Rehab. Center,
DAB No. 1611 (1997), aff'd, Hillman Rehab. Center v. U. S. Dep’t of Health & Human
Servs., No. 98-3789, 1999 WL 34813783 (D.N.J. May 13, 1999).

IV. Findings of Fact, Conclusions of Law, and Discussion

I set forth the findings of fact and conclusions of law to support this decision as separate
headings in bold and italics type and then discuss each in detail.

1. Where CMS and the state disagree, CMS’s findings of noncompliance take
precedence.

The crux of Petitioner’s argument in its post-hearing brief is that the ALJ should take
judicial notice of, and be bound by, the decision of the Commonwealth of Kentucky
Cabinet for Health and Family Services dated August 12, 2010, for case number AHB
OIG 09-568, in which the administrative law judge reversed its decision to issue a Type
A Citation to Cal Turner Extended Care Pavilion in regard to Residents 1 and 3. P. Brief
at 4-5, Exhibit 1. That administrative law judge found that the state had not met its
burden of proving the alleged state regulatory violations. P. Brief at Exhibit 1.

In support of its argument, Petitioner states that neither 42 C.F.R. § 488.452 nor the
olding in Lake Mary Health Care, DAB 2081 (2007) is relevant to the instant case
because they address only situations in which CMS and state agency determinations are
based on the same set of underlying facts. Moreover, now that the state agency has
reversed itself, Petitioner argues that there are no facts which support a CMS
determination of immediate jeopardy and assessment of civil money penalties. P. Brief at
4-5. Specifically, Petitioner states that the “Cabinet has now determined as a matter of
act that the lift chairs were not assistive devices, were not used as assistive devices, and
neither Resident 1 nor Resident 3 fell while using the lift chair as an assistive device.” P.
Brief at 5.

I disagree with this reasoning. The underlying facts have remained the same. The state
administrative law judge reached a conclusion based on the evidence and testimony
before her. In this case, testimony from the state proceeding has been submitted into
evidence, and, in addition, there is testimony from the hearing before me as well as many
exhibits submitted for my consideration. All of the testimony and evidence in both cases
are related to the same statement of deficiencies by the state agency.

The purpose of the state proceeding was to determine the facility’s compliance with state
regulations, but the purpose of this federal proceeding is to determine the facility’s
compliance with federal regulations. See P. Ex. 44, at 5, 8-10. As the Departmental
Appeals Board stated in Lake Mary Health Care, DAB 2081, at 7 (2007):

Ultimate responsibility for the interpretation and enforcement of
federal participation requirements lies with CMS, not with the state
surveyors who conduct surveys under an agreement with CMS. Any
greater familiarity that FAHCA may have with practices in Florida
nursing homes cannot override the expertise of federal regulators in
the nationally-applicable regulations involved in this matter. Federal
law makes clear that, in a situation such as that presented here,
CMS’s finding of noncompliance and imposition of remedies for a
determination of immediate jeopardy not only is legally permissible
but must take precedence over the state’s position. The statute and
regulations contemplate the possibility that state and federal findings
and choice of remedies may not always be in accord. Thus, section
1919(h)(6)(B) of the Act provides that, in the case where CMS finds
noncompliance (but no immediate jeopardy) but the state makes no
finding of noncompliance, CMS may nevertheless “impose any
remedies specified in paragraph (3)(C),” which include civil money
penalties up to $10,000 per day. [FN4] See also §§ 1819(h)(2)(A)
and 1919(g)(3)(A) of the Act; 42 C.F.R. § 488.452(a)(2) (CMS
findings of noncompliance take precedence over state findings of
compliance); 59 Fed. Reg. 56,116, at 56,129 (Nov. 10, 1994). Where
either CMS or the state finds immediate jeopardy, section 1919(h)(5)
of the Act provides that the entity finding immediate jeopardy shall
notify the other and take “immediate action to remove the jeopardy
and correct the deficiencies” by applying the legal remedies
available in immediate jeopardy situations.

For the above reasons, | find no merit in Petitioner’s argument that I should take judicial
notice of, and be bound by, the state agency findings. Accordingly, I will review the
record before me in determining whether Petitioner was in compliance with the federal
regulations.

2. When employed as directed in the manual, a “lift chair” is an “assisted device.”

Sixteen of the residents of the facility own what is referred to as a “lift chair.” CMS Ex.
2, at 2. These chairs are similar in appearance to a typical recliner chair, however, they
are different in that they have a hand-held control module, attached to the chair by a cord,
by which the chair’s occupant can adjust the seat and back of the chair to make it easier
to stand up or sit down. The manufacturer refers to the chair as a “Power Lift & Recline
Chair.” P. Ex. 5, at 1 (owner’s manual).

The statement of deficiencies dated June 4, 2009, explains that each deficiency is related
to the resident’s use of the lift chairs, which were possibly the cause of falls of two
residents. CMS Ex. 2. Specifically, the deficiencies cited allege that the facility (1)
“failed to conduct an assessment to determine whether the use of the chairs was
appropriate for each resident and to ensure that the chairs were not an accident hazard”;
(2) “failed to develop a comprehensive care plan regarding the use of remote control lift
chairs for two residents . . . in the selected sample of five and eight residents . . . not in
the selected sample”; and (3) “failed to assess residents to determine whether the use of
the lift chairs were a potential accident hazard.” CMS Ex. 2, at 2, 13, 23.

Petitioner argues that “the lift chairs had never been identified as an ‘assistive device’ on
any prior survey ... and... none of the applicable literature consisting of state and
federal regulations, manuals, product literature, etc. identify a lift chair as an assistive
device.” P. Brief at 3.

CMS argues at page 11 of its Brief:
According to the Owner’s Manual for the lift chairs in question,

these lift chairs are assistive devices. The manual describes the
chairs as “medical equipment designed to help you sit down and
stand up.” (Pet. Ex. at 5) (sic). In addition to equipment constructed
for the sole purpose of operating as an “assistive device,” common
household items can also be “turned into” assistive devices if they
are used a (sic) such. (Tr. at 35-36, 43).

The owner’s manual reads, in pertinent part: “[t]his power lift and recline chair is a piece
of medical equipment designed to help you sit down and stand up. Children should not
be allowed to operate it without adult supervision.” P. Ex. 5, at 2. The manual further
warns:

Your Golden power lift chair is a piece of medical equipment.
Therefore, you are required to exercise caution when operating it to
ensure your personal safety and that of others around you. The
following are rules for the safe operation of your Golden power lift
chair.

P. Ex. 5, at 3.

The manual does not specifically call the chair an assistive device but does refer to it
repeatedly as medical equipment, and indicates the purpose of which is to help one sit
down and stand up. Several of the manual’s “rules for the safe operation of your Golden
power lift chair” address, in the most explicit way, the avoidance of physical hazards to
the user in getting into and out of the chair, and in the chair’s occupancy, placement, and
operation. P. Ex. 5, at 3, 8. Helping one sit down and stand up is an act of providing
assistance. It follows that a lift chair is an assistive device when used as directed in the
manual.

Of note, P. Exs. 1 and 3 are sections of the State Operations Manual that define assistive
devices, presumably submitted as guidance for determining whether a lift chair is an
assistive device. Specifically, Section V—Guidance to Surveyors, the section relating to
Tag F323 states that “’ Assistive Device’ refers to any item (e.g., fixtures such as
handrails, grab bars, and devices/equipment such as transfer lifts, canes, and wheelchairs,
etc.) that is used by, or in the care of a resident to promote, supplement, or enhance the
resident’s function and/or safety.” P. Ex. 1, at 2; see State Operations Manual, App. PP.

Later in that same section relating to Tag F323, in regard to assistive devices/equipment
hazards, it states:

Assistive devices and equipment can help residents move with
increased independence, transfer with greater comfort, and feel
physically more secure. However, there are risks associated with the
use of such devices and equipment, and these risks need to be
balanced with the benefits gained from their use. Training of staff,
residents, family members and volunteers on the proper use of
assistive devices/equipment is crucial to prevent accidents. It is also
important to communicate clearly the approaches identified in the
care plan to all staff, including temporary staff. It is important to
train staff regarding resident assessment, safe transfer techniques,
and the proper use of mechanical lifts including device weight
limitations.

P. Ex. 3, at 1-2. In regard to assistive devices for transfer, that same section states:
“{m]Jechanical assistive devices for transfer include, but are not limited to, portable total
body lifts, sit-to-stand devices, and transfer or gait belts.” P. Ex. 3, at 3 (emphasis
added).

A lift chair easily fits this broad definition of assistive devices, as the owner’s manual
itself defines the lift chair as medical equipment with a purpose of helping one sit down
and stand up. In other words, a lift chair falls within the category of “sit-to-stand
devices."

3. Petitioner failed to comply substantially with the requirement at 42
C.F.R. § 483.20(b) (Tag F272).

The regulation at 42 C.F.R. § 483.20(b) provides:

The facility must conduct initially and periodically a comprehensive,
accurate, standardized, reproducible assessment of each resident’s

functional capacity.
ROK

(b) Comprehensive assessments — (1) Resident assessment
instrument. A facility must make a comprehensive assessment of a
resident’s needs, using the resident assessment instrument (RAI)
specified by the State. The assessment must include at least the
following:

ROK
(xviii) Documentation of participation in assessment.
The assessment process must include direct observation and

communication with the resident, as well as communication with
licensed and nonlicensed direct care staff members on all shifts.
10

The statement of deficiencies (SOD) stated that Petitioner did not meet this
requirement when two of the residents (Resident 1 and Resident 3) fell from their
lift chairs. CMS Ex. 2, at 2-3. Specifically, the facility failed to conduct an
assessment to determine whether the use of the chairs was appropriate for each
resident, especially Residents 1 and 3 after their falls, and to ensure that the chairs
were not an accident hazard. CMS Ex. 2, at 2.

In the case of Resident 1, on May 17, 2009, Resident 1’s care plan indicates a fall, with
instructions to “move [wheelchair] alarm to recliner when in recliner [and] back to
[wheelchair] when in [wheelchair].”' CMS Ex. 9, at 16; P. Ex. 27, at 1. A summary of
the fall in the Resident Fall Tracking Log states: “Resident was in recliner and had raised
chair up as high as it would go and tried to walk [without] help and fell. Family of
resident across the hall . . . saw her on the floor.” CMS Ex. 9, at 20; P. Ex. 12, at 2; P.
Ex. 44, at 25-26. The nurses’ notes dated May 17, 2009 at 2:00 PM state: “Was called to
residents room via visitor, found in floor lying on [left] side eye glasses off of head lying
in front of her with one lens out. Blood coming from head. States my head is the only
thing hurting.” CMS Ex. 9, at 81.

An investigation report form was filled out reporting the fall, a summary of one of the
staff interviews states:

She was found lying on her left side in front of her recliner some
length away from the recliner. The assessment was completed and
she had an area to her left temporal with some swelling and a small
cut in the center. Her pupils were reactive but sluggish and her b/p
was elevated.

P. Ex. 10, at 2.

Resident 1 was taken to the hospital for examination. The radiology report indicates a
left subdural hematoma with the majority of it hyperdense, consistent with acute
hemorrhage. CMS Ex. 9, at 45.

In regard to Resident 1’s overall state of health, her care plan indicates “cognitive loss r/t:
age related dementia AEB: alert & oriented to self and family with short & long-term
memory difficulties” as well as “[p]oor potential for discharge r/t: self-care deficit,
cognitive loss, decision-making, risk of falls/injury.” CMS Ex. 9, at 7-8; P. Ex. 24, at 1-
2. Resident | has “impaired ADL abilities d/t weakness, difficulty ambulating, and lack
of coordination. Also has Parkinson’s,” all of which require staff to “assist x 1 with
ambulating, transfers, toileting, dressing, grooming, and bathing.” CMS Ex. 9, at 11; P.
Ex. 24, at 4.

“Recliner” and “lift chair” are used interchangeably throughout.
11

Resident 1’s rehabilitation assessment states that the she “requires limited assistance with
bed mobility, ambulating, and bathing, extensive assistance with dressing and transfers
due to difficulty ambulating, weakness, and lack of coordination related to Parkinson’s
disease.” CMS Ex. 9, at 28.

In regard to Resident 3’s fall on March 7, 2009, the Resident Fall Tracking Log provides
a summary of the event: “[resident] was sitting in recliner prior to being found on...
floor lying on [right] side . . . . [uJnable to say how she got on the floor, from recliner.”
CMS Ex. 10, at 27; P. Ex. 40, at 2.

The nurses’ notes for the day of the fall state: “[resident] sitting up in recliner earlier.
SOB + restless. Gave neb tx per MD order and Xanax 25 mg (at 1930). At 2015
[resident] on floor.” CMS Ex. 10, at 29; P. Ex. 36, at 1. Resident 3 was sent to the
emergency room for xray, which was negative for fracture. CMS Ex. 10, at 31; P. Ex. 36,
at 2.

In regard to Resident 3’s overall state of health, her initial resident assessment protocol
summary states that the resident is “at risk of injury due to falls due to short-term
memory loss, impaired communication, hemiplegia, takes psychotropic medications,
recently admitted to facility and history of fall while hospitalized.” CMS Ex. 10, at 22.
The form notes that Resident 3 “continues to be non-ambulatory.” CMS Ex. 10, at 22.

Petitioner argues that the state agency surveyor who conducted an abbreviated survey of
facility on June 2, 2009, based her findings that Residents 1 and 3 had fallen while
attempting to utilize their lift chairs to move from a sitting to a standing position solely
on her own assumptions. P. Brief at 2. Petitioner states that the surveyor’s testimony at
the state hearing indicates “(1) no one saw either Resident | or Resident 3 fall . . . and (2)
there was no proof these two residents actually fell from the chair — the two residents in
question could have fallen while approaching the chair to sit down . . ., or simply moving
about the room.” P. Brief at 2-3 (citing P. Ex. 44, at 26-27).

The testimony to which Petitioner refers reads:

Q. ...[D]id anybody tell you they saw these things happen other than
what they saw was the resident in the floor?

A. No.
Q. Okay. So in all fairness, the resident could have . . . gotten out of
the chair, walked someplace, walked back to the front of the chair

and fallen?

A. Anything’s possible. Yes.
12

Q. Okay. So with regard to her, other than the fact that the people
stated that where both these . . . residents were found was in
proximity to their chair, their recliner/lift chair, and to their bed,
that’s all that you were able to determine?

A. Yes. I didn’t have proof that they actually saw them fall from the
chair.

P. Ex. 44, at 26-27 (direct examination). Before the above testimony, the following
colloquy occurred on direct examination:

Q. ... [What information did you have to indicate that the lift chairs
were in some manner the cause of their falls?

A. The CNA ... had told me that the lift chair when she went in the
room after the resident was, they were gotten by the visitor and [the
resident] was on the floor, the lift chair was raised as high as it
would go and [the resident] was laying on the floor with her head
bleeding.

P. Ex. 44, at 26. This testimony is consistent with the notes in the Resident Fall Tracking
Log, which states: “Resident was in recliner and had raised chair up as high as it would
go and tried to walk [without] help and fell. Family of resident across the hall... saw
her on the floor.” CMS Ex. 9, at 20; P. Ex. 12, at 2.

The fact that the nurses who first arrived on the scene reported the cause of the fall to be
the chair is sufficient information for the facility to be on notice that the lift chair may be
the cause of the fall. Regardless of whether the lift chair was in fact the cause of the fall,
that information alone should have prompted an assessment of the use of the chair as an

assistive device in transferring the resident from sitting to a standing position.

Petitioner also argues that the undisputed testimony of the facility’s staff was that the lift
chairs were not used to assist the residents in rising from the chair, either by the staff or
the residents. P. Brief at 3. Citing both the state hearing and the hearing before me,
Petitioner further states that the chairs were merely used as recliners furnished by the
residents’ families to provide additional comfort. P. Brief at 4.

The problem with this argument is that the Resident Fall Tracking Log states that the
recliner chair was raised as high as it would go at the time they found Resident 1 fallen
on the floor. CMS Ex. 9, at 20; P. Ex. 12, at 2. It is reasonable to infer that Resident 1
herself used the remote control to raise the chair because she was the only person in the
room when found fallen on the floor. It is also reasonable to infer that the chair was the
cause of the fall in this instance given the fact that the chair was in the raised position and
13

the resident was on the floor in close proximity to the chair. Further, the facility floor
nurse testified at the state hearing that she personally observed facility residents use the
lift function of their chairs. CMS Brief at 7; P. Ex. 44, at 38-39.

Petitioner argues that the resident’s family provided the residents with the lift chairs, not
the facility. However, the family’s wishes do not — as a matter of settled law — absolve
the facility of its responsibility for compliance with the regulations and thereby providing
the care needed by its residents. Koester Pavilion, DAB No. 1750, at 34 (2000).

As mentioned above, the lift chair owner’s manual characterizes the lift chair as an item
of medical equipment and explicitly sets out cautionary information consistent with its
use as an item of medical equipment. And as Petitioner’s Administrator, Eric Hagan,
testified, whether provided by the facility or the resident’s family, an assessment should
be carried out on all medical equipment. Specifically, Mr. Hagan testified the following
on cross examination at the state hearing:

Q. Okay. So people are allowed to supply their own medical
equipment?

A. Well, let me back up. If it’s medical equipment then that has to — we
have to make sure we go through, get that checked out. All medical
has to make sure it’s appropriate, we have a physician order for it
and it’s appropriate to use and then if there’s any other parties —
respiratory therapy, whoever that helps maintain that or make sure
they’re receiving whatever they’re supposed to get, then yes.

Q. Okay. A policy on whether or not residents can operate their own
medical equipment?

A. It would be similar. They would have to have a physician order.
They’d have to have a need. It would have to be coordinated
through our medical staff and a team of individuals to make sure it’s
safe.

Q. Okay. So in other words, an assessment?

A. Yes.
P. Ex. 44, at 45. Mr. Hagan also testified that the facility did not see the lift chairs
as medical equipment, and that the lift chairs did not cause the residents’ falls. P.

Ex. 44, at 46. There is no evidence that an assessment was carried out for the lift
chairs.
14

4. Petitioner failed to comply substantially with the requirement at 42

C.F.R. § 483.20(k)(2) (Tag F280).

The regulation at 42 C.F.R. § 483.20(k)(2) provides that:

(2) A comprehensive care plan must be—

(i) Developed within 7 days after completion of the comprehensive

assessment;

(ii) Prepared by an interdisciplinary team, that i

includes the attending

physician, a registered nurse with responsibility for the resident, and
other appropriate staff in disciplines as determined by the resident's
needs, and, to the extent practicable, the participation of the resident,
the resident's family or the resident's legal representative; and

(iii) Periodically reviewed and revised by a team of qualified persons

after each assessment.

The statement of deficiencies (SOD) stated that Petitioner did not meet this requirement

when two of the residents (Resident 1 and Resident 3)

fell from their lift chairs. CMS

Ex. 2, at 13-14. Specifically, the facility failed to develop a comprehensive care plan
regarding the use of remote control lift chairs for Residents | and 3, or for the ten

residents who have lift chairs and who are cognitively

impaired. CMS Ex. 2, at 13-14.

There are fifteen other residents who also have lift chairs. P. Ex. 14. In addition to

Residents | and 3, eight of these residents were identi

fied by the surveyors as cognitively

impaired with decreased safety awareness. CMS Ex. 2, at 23.

As stated above, it is reasonable to infer that the lift chairs were the cause of the fall for at
least one resident. At that time, all residents with lift chairs should have been assessed

and their respective care plans updated as needed to a

dress the usage of the lift chairs.

At a minimum, Residents | and 3 in particular, as well as those cognitively-impaired
residents with lift chairs should have been care-planned for the usage of lift chairs.

Resident 1’s care plan lists as a “problem” that “resident has potential for injury due to

falls d/t unsteady gait, weakness, Parkinson’s.” CMS

Ex. 9, at 5. On this same page, the

care plan has an entry dated May 19, 2009, with instructions to “keep chair unplugged —

staff to plug in to assist.” CMS Ex. 9, at 5. An entry

lated April 3, states that a “chair

alarm [is] to be used when f in wheelchair” and added to this entry, on May 19, was
instructions to also use chair alarm when in recliner. CMS Ex. 9, at 5.
15

Resident 3’s care plan states: “resident has potential for injury to due to falls d/t
hemiplegia, non-ambulatory, weakness, impaired communication.” CMS Ex. 10, at 3; P.
Ex. 39, at 4. Instructions to prevent falls include: “Do not leave [resident] in recliner
when [resident] is anxious or restless.” CMS Ex. 10, at 3; P. Ex. 39, at 4, 11.

These instructions in the care plans do not meet the requirements of the regulation. They
were not based on a comprehensive assessment because, as established above, no
assessment was carried out. And, they were not prepared by an interdisciplinary team.

5. Petitioner failed to comply substantially with the requirement at 42 C.F.R. §
483.25(h) (Tag F323).

The regulation at 42 C.F.R. § 483.25(h) provides:

(h) Accidents. The facility must ensure that—

(1) The resident environment remains as free of accident hazards as
is possible; and

(2) Each resident receives adequate supervision and assistance
devices to prevent accidents.

The Board has stated with regard to subsection (h)(1),

The standard in section 483.25(h)(1) itself — that a facility “ensure
that the resident environment is as free of accident hazards as
possible” in order to meet the quality of care goal in section 483.25 —
places a continuum of affirmative duties on a facility. A facility
must determine whether any condition exists in the environment that
could endanger a resident’s safety. If so, the facility must remove
that condition if possible, and, when not possible, it must take action
to protect residents from the danger posed by that condition.

Laurelwood Care Center, DAB No. 2229, at 8 (2009) (quoting Me. Veterans’ Home —
Scarborough, DAB No. 1975, at 5 (2005)).

The statement of deficiencies (SOD) stated that Petitioner did not meet this requirement
when Residents | and 3 fell from their lift chairs. CMS Ex. 2, at 23-24. Specifically, the
facility failed to ensure the resident’s environment remained as free from accident
hazards as possible; failed to ensure each resident received adequate supervision and
failed to identify potential hazards to prevent accidents for Residents 1 and 3, as well as
eight other residents with lift chairs who are cognitively impaired with decreased safety
awareness. CMS Ex. 2, at 23.
16

Petitioner has come forward with no evidence to dispute this assertion but instead relies
on the state findings that the lift chairs were not assistive devices, were not used as
assistive devices, and that neither Resident 1 nor Resident 3 fell while using the lift chair
as an assistive device. P. Brief at 5. Petitioner argues that because the chairs were not
used as assistive devices, there is no basis for a citation. Id.

As noted above, I conclude that the lift chairs are assistive devices, and the facility should
have recognized them as such. The facility failed to identify potential hazards to prevent
accidents and thus failed to provide adequate supervision to prevent accidents.

6. Petitioner’s noncompliance with 42 C.F.R. §§ 483.20(b) (Tag F272);
483.20(k)(2) (Tag F280); and 483.25(h) (Tag F323) constituted immediate
jeopardy to its residents.

The regulations define “immediate jeopardy” as “a situation in which the provider’s
noncompliance with one or more requirements of participation has caused, or is likely to
cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.
CMS’s determination about the level of noncompliance must be upheld unless it is
clearly erroneous. 42 C.F.R. § 498.60(c).

The surveyors concluded that --

On 06/03/09 Immediate Jeopardy (IJ) was identified at 483.20 at
F272 and F280 at a S/S of “K” and IJ and Substandard Quality of
Care at 483.25 at F-323 at a S/S ofa “K”. The Immediate Jeopardy
was determined to exist on 03/07/09 and was ongoing. The facility
was notified on 06/03/09 and a partial extended survey was
conducted on 06/03-04/09.

CMS Ex. 2, at 3, 14, 24.

According to the plain language of the regulation, a finding of immediate jeopardy only
requires that a nursing facility’s noncompliance is likely to cause harm to a resident. 42
C.F.R. § 488.301 (emphasis added). The purpose of the regulation, 42 C.F.R. §
483.25(h)(2), is to prevent not only actual harm, but also likely harm to a resident.
Woodstock Care Center, DAB No. 1726, at 39 (2000), aff’d, Woodstock Care Center v.
Thompson, 363 F.3d 583, 590 (6th Cir. 2003).

Here, there was actual harm when Resident 1 fell and suffered a subdural hematoma.
CMS Ex. 9, at 45. As stated above, it is reasonable to infer the lift chair was the cause of
Resident 1’s fall. The other residents who were cognitively impaired and had a lift chair
in their room were at risk for harm. Accordingly, CMS’s determination of immediate
jeopardy was not clearly erroneous and must be upheld.
17

7. The imposed remedies are reasonable.

a. The imposed CMP of $4,550 per day from May 17, 2009 through June
3, 2009 is reasonable.

In determining the amount of the CMP, the following factors specified at 42 C.F.R. §
488.438(f) must be considered: (1) the facility’s history of noncompliance, including
repeated deficiencies; (2) the facility’s financial condition; (3) the seriousness of the
deficiencies as set forth at 42 C.F.R. § 488.404; and (4) the facility’s degree of
culpability.

The upper range of CMP, from $3,050 per day to $10,000 per day, is reserved for
deficiencies that constitute immediate jeopardy to a facility’s residents, and, in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2).

CMS seeks to impose an upper-range CMP of $4,550 per day from May 17, 2009
through June 3, 2009.

Petitioner has presented no evidence to show that the facility’s financial condition would
preclude it from paying the proposed penalty. The facility administrator testified that the
facility has had “‘a couple of” deficiency-free surveys, including a Joint Commission
survey. T. at 85.

CMS argues that:

[t]he facility was culpable since it was aware that its residents
possessed lift chair provided by their families and, in fact, used the
lift features of the lift chairs. At a minimum, the facility failed to
take any actions (i.e., assess, care plan, implement interventions,
monitor, etc.) to prevent the residents from using the lift features. In
addition, the facility was further culpable in regards to Resident Nos.
1 and 3 since it had prior information of the residents’ propensity for
falls.

CMS Brief at 21.

At $4,550 per day, the imposed penalty is at the low end of the range for an immediate
jeopardy level penalty. The seriousness of Petitioner’s noncompliance and Petitioner’s
culpability for failing to provide assessments, care plans, and a hazard-free environment
justify the penalty imposed.
18

b. The imposed CMP of $150 per day effective June 4, 2009 is reasonable.

The lower range of CMP, from $50 per day to $3,000 per day, is reserved for deficiencies
that do not constitute immediate jeopardy, but either cause actual harm to residents, or
cause no actual harm, but have the potential for causing more than minimal harm. 42
CFR. § 488.438(a)(1)(ii).

CMS seeks to impose a lower-range CMP of $150 per day effective June 4, 2009. This
penalty was due to the remaining noncompliance after the removal of immediate jeopardy
at a scope and severity of “E,” “based on the facility’s need to monitor for the ongoing
effectiveness of its’ policies and procedures and to ensure the evaluation by the facility’s
Quality Assurance process.” CMS Ex. 2, at 1.

At $150 per day, this imposed penalty is also at the low end of the range for a non-
immediate jeopardy level penalty. For the same reasons cited for the immediate jeopardy
penalty, I find that the penalty imposed is reasonable.

V. Conclusion

As I have found Petitioner out of substantial compliance with participation requirements
at 42 C.F.R. §§ 483.20(b), 483.20(k)(2), and 483.25(h), at a level of immediate jeopardy,
and out of compliance with participation requirements at a non-immediate jeopardy level,
I sustain the remedies that CMS imposed.

/s/
Richard J. Smith
Administrative Law Judge

